Me. Justice Hernández,
after making the above statement of facts delivered the opinion of the court.
The findings of fact and conclusions of law of the judgment appealed from are accepted.
Prom the judgment of the District Court of Mayagüez, in so far as therein no special imposition of costs is made, the defendant estate has taken no appeal, nor has it joined that of the plaintiffs with respect to this particular, and therefore the decision rendered thereon must stand by virtue of the law.
In view of sections 358 and 371 of the Law of Civil Procedure, we adjudge that we should affirm, and do affirm, the judgment rendered by the District Court of Mayagüez, October 22, 1902, with costs of the appeal against the appellant. The record is ordered to be returned to said court with the proper certificate.
Chief Justice Quiñones and Justices Pigueras, Sulzbacher and MacLeary concurred.